*118ON REHEARING.
GARDNER, J.
It is earnestly insisted on this application that appellant was entitled to the affirmative charge, for that rejoinder No. 3 was proven by uncontroverted evidence, and this results, whether material or not, under the authority of Capital, etc., Co. v. Cofield, cited in original opinion, as well as many others. The rule found in the above authority was recognized in the opinion, but it was held that appellant did not bring itself within the rule. It is urged, however, that the said third rejoinder used the disjunctive or as “examination or adjustment” and that, if appellant proved either alternative the affirmative charge should have been given. Rejoinder numbered 3 begins, “That the said Reynolds did not proceed with said examination or adjustment after discovering,” and concludes, “until the plaintiff had consented and agreed that by going on with such examination or adjustment the defendant should not be held to have waived any defense it might have,” etc. It is therefore alleged in said rejoinder that said Reynolds did not proceed with the examination or adjustment, etc.—that is, that he proceeded with the examination, but there is also proof with strong tendency to show that he likewise proceeded with an adjustment of the loss. The averment of the rejoinder is, in effect, that he proceeded with neither, while the proof tends to show that he proceeded with both. Although the language is in the alternative, it is nevertheless a negative alternative, requiring proof of both. All of this is admittedly very technical, and has the appearance of being a mere play upon words, but it is necessitated by the somewhat technical rule referred to in the above authority, among others. While it may be conceded that some of the expressions in the opinion on *119this particular matter may be considered as possibly incomplete, yet the conclusion and result are the same, and the affirmative charge was properly refused.
The application for a rehearing is overruled.